Citation Nr: 1342778	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than June 19, 2006, for the grant of service connection for residuals of a cerebrovascular accident (CVA) and the grant of special monthly compensation (SMC) based on CVA residuals.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran had active duty service from March 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2012, the Board denied entitlement to an effective date earlier than June 19, 2006, for the grant of service connection for residuals of a CVA and the grant of SMC based on CVA residuals.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the parties entered into a Joint Motion for Remand (JMR), and agreed to remand the case to the Board; the JMR was implemented by the Court in June 2013.


FINDINGS OF FACT

1. The Veteran was separated from active duty on May 21, 1986.

2. Correspondence was received on October 13, 1998, which was construed by the RO as an informal claim for service connection for residuals of a CVA; this claim was abandoned by the Veteran, and no good cause has been shown for an extension of time to file the necessary records to complete an informal claim.

3. A claim for service connection for residuals of a CVA was filed with VA on June 19, 2006.



CONCLUSION OF LAW

The criteria for the award of an effective date prior to June 19, 2006, for the grant of service connection for residuals of a CVA and for the grant of SMC based on CVA residuals have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.109, 3.151, 3.155, 3.158, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the earlier effective date issue on appeal represents a downstream issue following the RO's February 2007 rating decision that granted service connection for residuals of a CVA and granted SMC.  No further VCAA notice beyond what was previously given is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board observes that prior to the award of service connection, a letter dated in July 2006 apprised the Veteran of the criteria for assigning an effective date.

Additionally, there is no suggestion that the record is incomplete.  Consequently, no further evidentiary development is required to fulfill the duty to assist.

II. Analysis

The Veteran contends that he is entitled to an effective date earlier than June 19, 2006, for the grant of service connection for residuals of a CVA and for the grant of SMC. Specifically, he contends that the effective date should be October 13, 1998, the date of correspondence received by the RO that was construed as a claim for service connection for residuals of a CVA.  See, e.g., March 2007 and January 2008 notices of disagreement.  The Veteran contends that since his CVA resulted in the inability to communicate verbally and the inability to contact VA, the October 1998 claim was still pending at the time of the February 2007 rating decision awarding service connection.  Id.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2013).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2013).

Here, the evidence shows that the Veteran was separated from active duty on May 21, 1986.  According to post-service treatment records, the Veteran suffered a CVA in October 1998.  At the time of his CVA, the Veteran had a pending claim for increased ratings for his service-connected bilateral knee disabilities.  A letter from his representative received on October 13, 1998, notified the RO that the Veteran had had a CVA and that due to his CVA, he would be unable to make a scheduled VA examination for evaluating his knee disabilities.  There was nothing in this correspondence evidencing an intent to file a claim of service connection for residuals of a CVA.  Nevertheless, the RO apparently construed this correspondence as an informal claim for service connection for residuals of a CVA.  In a January 1999 rating decision, the RO deferred adjudication of the service connection question for intracranial hemorrhage of left brain, status post craniotomy.  The issue was deferred pending the receipt of hospital reports pertaining to the Veteran's October 1998 hospitalization as well as all follow-up treatment records.  Notification of this rating decision was sent on February 8, 1999.  The February 1999 notice letter informed the Veteran that the hospitalization records and follow-up treatment records related to the issue of service connection for a stroke were needed.  The letter also informed the Veteran that if the requested evidence was not received within one year from the date of that letter, VA benefits, if approved, would be payable from the date that the evidence was received.  In addition, in a June 1999 rating decision, the RO again notified the Veteran that he could furnish the hospital report for his stroke in October 1998.  His representative was given copies of these letters to the Veteran.

Following these rating decisions and notice letter, the requested records were not submitted until the Veteran filed the instant claim in June 2006.  Indeed, the Veteran has not contended that he submitted the requested evidence until the current claim.  Rather, his contentions have been that, because of his CVA, he was unable to contact VA until the current claim was filed on June 19, 2006.  See March 2007 and January 2008 notices of disagreement.

A review of the Veteran's pertinent treatment records show that he had a CVA in 1998.  The follow-up records confirm the severity of the Veteran's residuals, which include aphonia-rated as 100 percent disabling-as well paralysis on the right side.  They also show that the Veteran had caregivers such that, to the extent that the Veteran was not legally competent as a result of his CVA, someone else could have submitted the evidence requested by the RO in the February 1999 notice letter. (As noted above, copies of the February and June 1999 rating decisions and notice letters were sent to his then-appointed representative.)

Based on a review of the evidence, the Board concludes that an effective date earlier than June 19, 2006, for the grant of service connection for residuals of a CVA and for the grant of SMC based such residuals is not warranted.

As noted above, the general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).  As discussed above, the evidence shows that the Veteran had the CVA in October 1998.  Additionally, the RO construed correspondence from the Veteran's representative received in October 1998 as an informal claim for service connection for residuals of a CVA.  However, the evidence shows that such claim was abandoned.

The Veteran and his representative were notified in a January 1999 rating decision, mailed to him in February 1999, that he had one year to submit the hospitalization and follow-up treatment records pertaining to his CVA.  As discussed above, the Veteran did not submit such evidence within one year, nor has he contended that he submitted the evidence in that time frame.  Because the RO specifically requested that the Veteran provide evidence to support his claim and because the Veteran failed to respond, the Board finds that any informal claim was abandoned.  38 C.F.R. § 3.158.  In cases where a prior claim has been abandoned, the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (emphasis added).  Therefore, the October 13, 1998, correspondence cannot be used to obtain an earlier effective date.

In reaching the conclusion that the October 13, 1998, informal claim was abandoned, the Board has considered the Veteran's contentions regarding his inability to submit the additional evidence requested by the deferred January 1999 rating action.  As a result of the Veteran's arguments, the Board has considered the doctrine of equitable tolling.

In the case of Irwin v. Department of Veterans Affairs, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990), the Supreme Court held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id.

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct" but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266 , it did not reverse Andrews on the point that the effective date limitations prescribed by 38 U.S.C.A. § 5110 are not statutes of limitation.

Therefore, the controlling case law, Andrews (Holly) v. Principi, 351 F.3d 1134 (Fed. Cir. 2003), is that equitable tolling does not apply to 38 U.S.C.A. § 5110.  As the effective date established for the Veteran's disabilities and entitlement to SMC was based on § 5110, the Board must deny this appeal even despite the Veteran's contentions.  (Another more recent decision of the Federal Circuit Court also addressed this issue, cited to Andrews as still good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008), quoting Andrews, 351 F.3d at 1138.  Thus, the doctrine of equitable tolling is not for application in this case.

The Veteran has argued for application of 38 C.F.R. § 3.109 (2013) in this case.  It has been suggested that one interpretation of the Veteran's submissions in June 2006, January 2008, and February 2009 could be that he was requesting an extension of the deadline to submit his private medical records to complete his application for benefits for his CVA and providing good cause for his failure to file the records in the six years since his CVA.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of good cause.  However, the United States Court of Appeals for Veterans Claims (Court) has held that there is no legal entitlement to an extension of time, but that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Corry v. Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner.

The Board notes that there has been no express request for an extension of time in any of the Veteran's communications.  The Veteran's § 3.109 argument fails for this reason.  Nevertheless, even if the aforementioned submissions were deemed to be requests for an extension of time, the Board finds that, in this case, good cause has not been shown for failure to submit the records and complete his claim in the 6 years since he was informed that he needed to do so.  

While the Board appreciates that the Veteran's October 1998 CVA left him with severe disabilities, as noted above, the record also reflects that he had caregivers throughout this time.  Significantly, it was the Veteran's representative who informed VA in October 1998 that the Veteran would be unable to attend a VA examination for a pending claim because of the CVA.  Clearly, the representative was apprised of the Veteran's situation and also knew of the notices VA provided in February and June 1999 about the need for additional information to complete the CVA claim.  Arguments center around the Veteran's CVA and its disabling residuals, which were no doubt severe; however, the Veteran and his representative have not provided any reason why the Veteran's representative, whose duty it was to advocate the Veteran's position with VA, could not have provided the records within the required time .  As no good cause has been presented, an extension of time to file the claim is not warranted.  38 C.F.R. § 3.109.   

For the reasons set forth above, the October 13, 1998 claim is considered to have been abandoned, the doctrine of equitable tolling is not for application, and an extension of time to file the records to complete the informal claim is not warranted.  Although the Veteran's CVA occurred in October 1998, the effective date is the later of the date of the receipt of the new claim, or the date entitlement arose.  In this case, the later of the two dates is June 19, 2006.

In reaching the conclusion that the evidence does not reveal what could be construed as a formal or informal claim prior to June 19, 2006, the Board observes that the claims file does not contain any treatment records or statements from the Veteran after October 1998.  Indeed, as discussed above, the Veteran has not claimed that he submitted any statements that could be construed as a new claim for service connection for residuals of a CVA, prior to the July 2006 claim.  Therefore, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to an effective date earlier than June 19, 2006, for the grant of service connection for residuals of a CVA and for the grant of SMC is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


